DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for continued examination (RCE) filed 7/19/21 has been entered and considered.  Claims 1-12 have been withdrawn. Claims 13-15 are cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al (US 2019/0273197 A1).
Regarding claim 16, Roberts et al discloses an apparatus for controlling a semiconductor quantum system (Figures 1-4), comprising: one or more quantum structures (Figure 2, reference 
Regarding claim 17, Roberts et al discloses wherein said voltage source comprises classic electronic field effect transistor (FET) circuitry (Figure 1, reference 100; paragraph 0037 and 0123).
Regarding claim 18, Roberts et al discloses wherein said classic electronic FET circuit comprises at least one analog signal generator and at least one digital to analog converter (DAC)(paragraph 0049).
Regarding claim 19, Roberts et al discloses wherein said one or more electric fields are operative to control an angle 0 of the quantum state of said one or more quantum interaction gates in three or more dimensions (paragraphs 0047 and 0084).
Regarding claim 20, Roberts et al discloses wherein said one or more magnetic fields are operative to control an angle <p of the quantum state of said one or more quantum interaction gates in three or more dimensions (paragraph 0041).
Regarding claim 21, Roberts et al discloses wherein two spin orientations (paragraph 0117) of said at least one particle (Figure 2, reference 102) can be selected by changing the direction of said magnetic field generated by said resonator and/or inductor (Figure 2, references 116 and 118).
Regarding claim 22, Roberts et al discloses further comprising a plurality of resonators and/or inductors (Figure 2, references 116 and 118) operative to provide global magnetic control of a plurality of quantum structures using the same magnetic field (paragraph 0041).
Regarding claim 23, Roberts et al discloses further comprising a plurality of resonators and/or inductors (Figure 2, references 116 and 118) operative to provide local magnetic control of a plurality of quantum 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
August 12, 2021